The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Woodward county on a charge of having the unlawful possession of intoxicating liquor, and each was sentenced to pay a fine of $500 and confinement in the county jail for a period of six months. *Page 220 
The record discloses that at the time charged defendants were seen by Mrs. Owings to deposit a package in a shinnery patch in a field near the public highway. After the parties left, this witness made an examination of the place and discovered three one-half gallon jars of whisky. She telephoned certain officers, who came to the place, concealed themselves, and soon thereafter defendants returned in a car. Defendant Yeatman remained in the car, and Coram went into the field and had picked up a part of the whisky when he was intercepted by the officers. The evidence is ample to sustain the verdict and judgment.
Some complaint is made that the court abused its discretion in asking questions of the witnesses indicting his opinion. We do not find any particular error in the action of the trial court in asking the questions complained of — certainly nothing that requires a reversal.
Also it is contended that the court erred in refusing an instruction on circumstantial evidence. This is not a case resting on circumstantial evidence, and the request was properly refused.
Some other errors are suggested, but none of them are of sufficient importance to require special discussion. Under the record, however, the imposing of the maximum punishment is excessive, and justice requires that the same be reduced to a fine for each defendant of $250 and imprisonment in the county jail for a term of 60 days.
As so modified, the case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 221